Citation Nr: 1200481	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including bipolar disorder, depression, or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his friend, A.M.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1974 to November 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA) on the basis that new and material evidence had not been received to reopen service connection for the Veteran's diagnosed psychiatric disabilities.  

In April 2007, the Veteran and his friend testified at a hearing at the RO before a Member of the Board who has since left the Board.  In February 2011, the Veteran was afforded an opportunity for an additional hearing, but did not elect an additional hearing.  

By decision dated in February 2008, the Board found that new and material evidence had been received to reopen service connection for psychiatric disabilities, then denied service connection on the merits.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand.  The parties requested that the Court vacate that portion of the Board's decision regarding the denial of service connection for psychiatric disabilities after de novo review.  The Joint Motion for Remand specifically stated that the Board should obtain a psychiatric examination to obtain an opinion regarding whether the Veteran had a psychiatric disability that may be associated with his service.  The Joint Motion for Remand also stated that clinical records from a period of inpatient treatment of the Veteran at the Naval Regional Medical Center in Camp Pendleton, California in September 1975 should be obtained.  In November 2011 correspondence, Veteran's counsel provided letters from the Medical Records Administrator at the Camp Pendleton Naval Hospital stating that no additional records of the Veteran could be found.  

The appeal is REMANDED to the RO.  

REMAND

As noted, the Joint Motion for Remand instructs the Board to obtain, for incorporation in the claims folder, an additional psychiatric examination to ascertain whether the Veteran has PTSD as a result of service.  The record shows that during service the Veteran was treated for psychiatric symptoms of anxiety associated with the death of his father in 1975, his job, and the pending discharge from service (in June 1981).  Diagnoses included delayed grief reaction, depressive reaction, adult situation reaction depression, acute situational anxiety, and type A personality with obsessive-compulsive tendencies with anxiety neurosis.  During service, the Veteran was treated with medications that included Thorazine, Mellaril and Valium.  

The record also includes a January 2006 VA examination report, with April and October 2006 addendums, from a VA psychologist who rendered a diagnosis of dysthymic disorder that was not related to psychiatric symptoms for which the Veteran was treated during service and specifically stated that symptoms of PTSD had not been described.  The psychologist stated that records from service suggested situational depression in that the Veteran was diagnosed as having an adjustment disorder and an acute situational anxiety disorder as well as a personality disorder.  At the time of the Board's December 2008 decision that denied service connection for the Veteran's psychiatric disabilities, this was the only medical opinion regarding a possible nexus with service that was of record.  

In October 2011 examination report, a private psychiatrist gave a detailed description of the Veteran's medical history as it relates to psychiatric symptoms and specifically found that the Veteran had, in fact, demonstrated symptoms that met the criteria for a diagnosis of PTSD.  In addition, he specifically disagreed with the findings of the VA psychologist, that the symptoms demonstrated in service were of a situational nature, and stated that the Veteran's primary diagnosis was PTSD that was directly related to incidents during service, including the death of the Veteran's father and trauma he witnessed as a medical technician working in an operating room while on active duty.  

Where there is a wide diversity of medical opinion, an additional examination should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances the matter must be remanded for additional development.  

In addition, during the pendency of this appeal the regulations applicable to service connection for PTSD have been amended.  Specifically, Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2011).  The Veteran's claim has not been adjudicated subsequent to this change in regulation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a VA PTSD examination should be performed by a psychiatrist in order to determine the nature and etiology of any psychiatric illness, to include PTSD.  The relevant documents in the claims folder should to be made available to the examiner in conjunction with the examination.  All indicated tests are to be conducted.  The examiner should render psychiatric diagnoses.  

The examiner should also render the following opinions: 
	A) If PTSD is diagnosed, is it at least as likely as not (probability 50 percent of more) that any diagnosed PTSD is related to service?  If the diagnosis of PTSD is deemed appropriate, the examiner should specify whether each stressor found to be established by the record was sufficient to produce PTSD, and whether there is a link between the current symptomatology and one or more of the in-service stressors.  Also discuss the symptoms demonstrated while the Veteran was on active duty.

	B) If a psychiatric disorder other than PTSD is diagnosed, is it at least as likely as not (probability 50 percent of more) that any diagnosed psychiatric disorder is related to service?  Please discuss the symptoms demonstrated while the Veteran was on active duty.    A complete rational of any opinion expressed should be included in the examination report.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


